                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 THE BOARD OF EDUCATION OF THE,                   )
 CITY OF CHICAGO,                                 )
                                                  )
                               Plaintiff,         )
                                                  )
                       v.                         )    No. 18 C 7914
                                                  )
 BETSY DEVOS, in her capacity as                  )    Judge Wood
 Secretary of the United States Department        )
 of Education, and UNITED STATES                  )
 DEPARTMENT OF EDUCATION,                         )
                                                  )
                               Defendants.        )

                      DEFENDANTS’ MOTION TO DISMISS
           PLAINTIFF’S COMPLAINT FOR FAILURE TO STATE A CLAIM

       Defendants Betsy Devos, Secretary of the United States Department of Education, and

United States Department of Education, by their attorney, John R. Lausch, Jr., United States

Attorney for the Northern District of Illinois, move to dismiss plaintiff’s complaint for failure to

state a claim under Fed. R. Civ. P. 12(b)(6). A memorandum in support of this motion (and in

opposition to plaintiff’s motion for a preliminary injunction) is submitted with this motion.

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, Jr.
                                              United States Attorney

                                              By: s/ Patrick W. Johnson
                                                 PATRICK W. JOHNSON
                                                 Assistant United States Attorney
                                                 219 South Dearborn Street
                                                 Chicago, Illinois 60604
                                                 (312)353-5327
                                                 patrick.johnson2@usdoj.gov
